Name: Commission Decision of 7 September 1978 authorizing Ireland not to apply Community treatment to gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials or of wool, of cotton or of man-made textile fibres, falling within heading No ex 60.02 of the Common Customs Tariff (NIMEXE codes 60.02-40; 50; 60; 70), originating in Hong Kong and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-09-20

 nan